Name: Council Regulation (EEC) No 2644/80 of 14 October 1980 laying down general rules for intervention with regard to the sheepmeat and goatmeat sector
 Type: Regulation
 Subject Matter: animal product;  trade policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31980R2644Council Regulation (EEC) No 2644/80 of 14 October 1980 laying down general rules for intervention with regard to the sheepmeat and goatmeat sector Official Journal L 275 , 18/10/1980 P. 0008 - 0010 Finnish special edition: Chapter 3 Volume 12 P. 0144 Greek special edition: Chapter 03 Volume 31 P. 0061 Swedish special edition: Chapter 3 Volume 12 P. 0144 Spanish special edition: Chapter 03 Volume 19 P. 0098 Portuguese special edition Chapter 03 Volume 19 P. 0098 COUNCIL REGULATION (EEC) No 2644/80 of 14 October 1980 laying down general rules for intervention with regard to the sheepmeat and goatmeat sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat (1), and in particular Article 7 (6) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 1837/80 provides for the possibility of intervention in the sheepmeat and goatmeat sector by the granting of private storage aid; Whereas the functioning of such a system of aid may be facilitated by the conclusion of contracts with intervention agencies; Whereas, to attain the objects of the aid, as defined in Regulation (EEC) No 1837/80, the level of aid must be fixed with regard to the costs incurred in storage ; whereas, for this purpose, it is appropriate to provide for two methods for determining the said level ; whereas, in both cases, the aid must be granted without discrimination among interested parties established in the Community; Whereas appropriate measures should be laid down for cases where the market situation for the products in question necessitates amendment of the terms of contracts about to be concluded or alteration of the period of storage provided for in contracts already concluded; Whereas Regulation (EEC) No 1837/80 provides for the possibility of intervention in the sheepmeat sector by means of buying in by the intervention agencies; Whereas general criteria governing such buying-in should be laid down, having regard both to the objectives of the intervention system, in particular the balance between the market in question and that of competing animal products, and to the Community's financial liabilities in this connection; Whereas, to attain the objects pursued by the grant of the variable slaughter premium for sheep referred to in Article 9 of Regulation (EEC) No 1837/80, provision shall be made that, during a given marketing year, intervention purchases, as provided for in Article 6 (1) (b) of that Regulation, may not be decided on in the Member States which apply the said premium, during that marketing year, and vice versa; Whereas appropriate measures should be taken in relation to the application of intervention buying-in to ensure that such buying-in relates only to qualities of sheepmeat carcases in respect of which there exist prices sufficiently representative of the true market situation, pending harmonization of the systems for classifying such qualities by means of a Community classification scale; Whereas it is necessary to provide that the buying-in prices for the various qualities must be determined on the basis of the relative value normally existing in respect of each of those qualities in each Member State where such buying-in is carried out; Whereas provision should be made, where the measures laid down in Article 8 of Regulation (EEC) No 1837/80 are applied, the buying-in prices should be determined in the same way as those specified above, HAS ADOPTED THIS REGULATION: TITLE I Private storage aid Article 1 1. Private storage within the meaning of Article 6 (1) (a) of Regulation (EEC) No 1837/80 shall mean the storing, in a warehouse, of products falling within the sheepmeat and goatmeat sector where this operation is carried out on their own account and at their own risk by natural or legal persons established in the Community other than the intervention agencies referred to in Article 6 (1) (b) of that Regulation. (1) OJ No L 183, 16.7.1980, p. 1. 2. Private storage aid may only be granted in respect of products derived from animals originating in the Community which are stored under conditions to be determined. 3. The aid shall be granted in accordance with the terms and conditions of contracts concluded with the intervention agencies ; such contracts shall lay down the reciprocal obligations of the contracting parties under standard conditions for each product. Article 2 Unless specially authorized, applications for private storage aid may be made only in the Member State where the product is to be stored. Article 3 If the market situation so requires, the storage period specified in the contract may be reduced or extended under conditions to be determined. Article 4 1. The amount of aid shall be: - either determined by means of an invitation to tender published in the Official Journal of the European Communities, - or fixed in advance at a flat rate. 2. Equal treatment shall be given to all applicants as to the admissibility of their tender whatever their place of establishment in the Community. Only applicants who have guaranteed the fulfilment of their obligations by lodging a security, which shall be forfeited in whole or in part if the obligations specified in the contract are not or are only partially fulfilled, shall be permitted to tender and to conclude contracts. 3. The time limit for the entry of the products into store and the length of the storage period shall be specified. 4. The amount of the aid may not normally exceed an amount equal to the costs which would be incurred if the storage were effected by the intervention agencies. Article 5 1. In the selection of the successful tenderers, priority shall be given to those tenders which are most advantageous to the Community. 2. It may be decided, in any event, to make no award of contract. Article 6 Where a flat rate of aid is fixed in advance: (a) a single rate shall be fixed for each product taking into account storage costs, normal deterioration in quality and, as far as possible, the foreseeable increase in the price of the product in question; (b) applications for aid shall be granted under conditions to be determined, in particular with regard to the time between the submission of the application and the conclusion of the contract; (c) the conclusion of storage contracts may be suspended or the terms of contracts about to be concluded may be revised if examination of the market situation, of the quantities covered by contracts and of the contract applications in hand render one of those measures necessary. TITLE II Buying-in by the intervention agencies Article 7 1. The qualities and presentations of the sheep carcases bought in by the intervention agencies must be determined with regard to the need to ensure adequate market support and to facilitate sale of the goods when storage ends. 2. In cases where Article 8 of Regulation (EEC) No 1837/80 is applied, the intervention measures and the products to which those measures apply must be selected with regard to the need to limit the financial burden on the Community. Article 8 The intervention measures referred to in Article 6 (1) (b) of Regulation (EEC) No 1837/80 may be implemented only in Member States which do not at any time during a given marketing year pay the variable slaughter premium provided for in Article 9 of that Regulation. Article 9 The intervention measures referred to in Article 6 (1) (b) of Regulation (EEC) No 1837/80 may be implemented only in Member States which apply a national carcase classification system which permits identification of the qualities which will best give market support and a representative survey of the prices fetched by those qualities. Article 10 1. For each Member State where it has been decided to apply the intervention measures referred to in Article 6 (1) (b) of Regulation (EEC) No 1837/80, the buying-in prices for the qualities referred to in Article 7 (1) shall be fixed on the basis of the relative value normally existing in respect of each of those qualities. 2. If the measures provided for in Article 8 of Regulation (EEC) No 1837/80 are applied, the buying-in prices shall be those determined under paragraph 1. Article 11 This Regulation shall enter into force on 20 October 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 14 October 1980. For the Council The President C. NEY